Motion by respondent for reargument and renewal of the petitioner’s motion to confirm and the respondent’s cross motion to disaffirm the report of the Special Referee, which resulted in the order of this court dated December 22, 1986, which resulted in the three-year suspension of the respondent, which was to commence effective January 26, 1987.
Motion denied.
The temporary stay of the commencement of the suspension contained in the order to show cause dated January 22, 1987, is vacated and the effective date for the commencement of the respondent’s three-year suspension is deferred to February 26, 1987. Mollen, P. J., Mangano, Thompson, Bracken and Weinstein, JJ., concur.